As filed with the Securities and Exchange Commission on January 5, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21421 NEUBERGER BERMAN REAL ESTATE SECURITIES INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman Real Estate Securities Income Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders. Neuberger Berman Real Estate Securities Income Fund Inc. Annual Report October 31, 2011 Contents PRESIDENT'S LETTER 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS/TOP TEN EQUITY HOLDINGS 7 FINANCIAL STATEMENTS 12 FINANCIAL HIGHLIGHTS/PER SHARE DATA 25 Report of Independent Registered Public Accounting Firm 27 Distribution Reinvestment Plan 28 Directory 30 Directors and Officers 31 Proxy Voting Policies and Procedures 41 Quarterly Portfolio Schedule 41 Notice to Shareholders 41 Market Conditions 41 Report of Votes of Shareholders 43 Board Consideration of the Management and Sub-Advisory Agreements 44 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2011 Neuberger Berman Management LLC. All rights reserved. President's Letter (Unaudited) Dear Shareholder, I am pleased to present to you this annual report for Neuberger Berman Real Estate Securities Income Fund Inc. for the 12 months ended October 31, 2011. The report includes portfolio commentary, a listing of the Fund's investments, and its audited financial statements for the reporting period. The Fund seeks to provide high current income with capital appreciation as a secondary objective. To pursue both, we have assembled a portfolio with a broad mix of equity securities of real estate investment trusts ("REITs") and other real estate companies. Our investment approach combines analysis of security fundamentals and real estate with property sector diversification. Our disciplined valuation methodology seeks real estate company securities that we believe are attractively priced relative to both their historical growth rates and the valuation of other property sectors. I would like to provide an update on the Fund's common share tender offer program. In February 2009, the Fund's Board of Directors authorized a tender offer program consisting of up to four tender offers over a two-year period. Under the program, if the Fund's common shares trade at an average daily discount to net asset value per share ("NAV") of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. As part of the program, and to offset expenses associated with the tender offers, Neuberger Berman Management LLC agreed to voluntarily extend the management fee waivers then in place for the Fund for one year. During the reporting period, the Fund commenced two tender offers, each for up to 5% of its outstanding common shares. The first tender offer expired on January 19, 2011, and the Fund purchased 3,090,739 common shares. The second tender offer expired on November 29, 2011 (after the reporting period had ended), and the Fund purchased 2,936,202 common shares. I am also pleased to report that during the reporting period the Fund conducted a tender offer for up to 100% of its outstanding Auction Market Preferred Shares ("AMPS"). Upon completion of the tender offer, the Fund purchased 2,951 AMPS, which represented approximately 98% of the Fund's outstanding AMPS, at a price of $24,500 per share (representing 98% of the per share liquidation preference of $25,000) plus any unpaid dividends accrued through April 5, 2011. Thank you for your confidence in the Fund. We will continue to do our best to earn your trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman Real Estate Securities Income Fund Inc. 1 Neuberger Berman Real Estate Securities Income Fund Inc. Portfolio Commentary (Unaudited) Neuberger Berman Real Estate Securities Income Fund Inc. generated a 8.23% return on a net asset value ("NAV") basis for the 12 months ended October 31, 2011 and underperformed its benchmark, the FTSE NAREIT All Equity REITs Index, which provided a 10.16% return for the period. The Fund's use of leverage was a positive contributor to performance during the reporting period. While the real estate investment trust ("REIT") market experienced periods of heightened volatility, it ultimately produced solid results during the Fund's fiscal year. REITs generated strong results in the first half of the reporting period given strong demand, expectations for strengthening REIT fundamentals, signs of improving cash flows, rising REIT dividends and REITs' ability to access the capital markets. Although REIT fundamentals did not meaningfully change, the index fell sharply over the third quarter of 2011. During that time, investor sentiment turned extremely negative given a number of issues, including fears of a double dip recession, the escalating European debt crisis and the downgrade by Standard & Poor's of the U.S. Treasury's credit rating. However, the REIT market staged a strong rally during the last month of the reporting period as a result of a number of events, including strong corporate earnings results and the appearance of initial positive steps in dealing with the European debt crisis. We made several adjustments to the portfolio during the reporting period given changing perceptions regarding the economy and the REIT market. During the first half of the Fund's fiscal year, there were expectations for an improving economy. Against this backdrop, we increased the Fund's common stock exposure to more economically sensitive property sectors (Office, Lodging/Resorts) and pared some of its more defensive allocations (Health Care and Specialty). As economic growth moderated and the possibility of recession increased, we reduced our exposure to certain cyclical sectors (Office and Industrial) and increased our weightings to more defensive sectors (Apartments) that typically can maintain their cash flows during challenging growth environments. Overall, our sector positioning had a negative impact on performance, largely due to the portfolio's continued underweight allocation, relative to the benchmark, to the strong-performing Apartments sector and an overweight position in the relatively weak Office sector. Conversely, a material underweight in Timber REITs was beneficial, as the sector underperformed the benchmark given concerns regarding the economy and declining new single family home construction. Elsewhere, we increased the Fund's exposure to REIT common shares and reduced its weighting in REIT preferred shares. The bias toward common shares is predicated on our longer-term view that REIT common shares are more likely to generate price gains and provide a higher level of income growth. Even though the Fund's allocation to REIT preferred shares has trended lower, the Fund still maintained a meaningful allocation to these securities given their defensive characteristics and the attractive yields we believe they offer. While the Fund's REIT preferred shares held up relatively well during the market's steep decline in the third quarter, for the full 12-month reporting period their overall contribution to the Fund's performance lagged that of their REIT common stock counterparts. As previously mentioned, the use of leverage enhanced the Fund's performance during the reporting period. Although the use of leverage was a detriment during those periods when the market declined, this was more than offset by its positive impact when the REIT market rallied. Conversely, the Fund's use of interest rate swaps, which are used to hedge the Fund's floating rate borrowing costs, slightly detracted from performance. Looking ahead, we maintain our positive long-term outlook for REITs due to what we see as favorable supply/demand trends and attractive valuations. We also anticipate REIT cash flow improvement to continue, helping to further strengthen balance sheet conditions and drive additional dividend increases from many REITs. That said, our shorter-term outlook is somewhat cautious given several potential headwinds that could dampen market conditions. First, while we do not think the U.S. will slip back into recession, the economy has lost some momentum. As such, the trend in REIT cash flow growth may moderate. Second, borrowing costs for REITs have remained relatively stable due to low Treasury yields and access to readily available credit. However, we continue to closely monitor conditions within the debt capital markets as disruptions can influence both REIT borrowing costs and asset value trends. Third, geopolitical risks related to both European sovereign debt issues and U.S. deficit reduction efforts may influence economic activity and capital costs. 2 Given these near-term uncertainties, we continue to place a greater emphasis on companies we think are of higher quality with lower financial leverage and those that have, in our opinion, sustainable cash flows. We have also been paring our exposure to certain REITs that we believe are more cyclical and could feel the brunt of economic weakness, should it persist. Sincerely, Steve Shigekawa and Brian Jones Portfolio Co-Managers 3 TICKER SYMBOLS Real Estate Securities Income Fund NRO SECTOR DIVERSIFICATION (as a % of Total Investments) Apartments % Diversified Health Care Industrial Lodging/Resorts Manufactured Homes Mixed Office Regional Malls Self Storage Shopping Centers Timber Mortgage Commercial Financing Mortgage Home Financing Short-Term Investments Total % PERFORMANCE HIGHLIGHTS1,2 Inception Average Annual Total Return Ended 10/31/2011 NAV3 Date 1 Year 5 Years Life of Fund Real Estate Securities Income Fund 10/28/2003 % -12.93 % -0.56 % Market Price4 Real Estate Securities Income Fund 10/28/2003 % -12.31 % -2.62 % Closed-end funds, unlike open-end funds, are not continually offered. There is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The composition, industries and holdings of the Fund are subject to change. Investment return will fluctuate. Performance data quoted represent past performance and do not indicate future results. 4 Endnotes (Unaudited) 1 Neuberger Berman Management LLC ("Management") has contractually agreed to waive a portion of the management fees that it would otherwise be entitled to receive from the Fund. The contractual undertaking lasted until October 31, 2011. Management has voluntarily extended this waiver for one year until October 31, 2012. Please see the notes to the financial statements for specific information regarding the rate of the management fees waived by Management. Absent such a waiver, the performance of the Fund would be lower. 2 Performance data current to the most recent month-end are available at www.nb.com. 3 Returns based on the net asset value ("NAV") of the Fund. 4 Returns based on the market price of Fund shares on the NYSE Amex. 5 Glossary of Indices (Unaudited) FTSE NAREIT All Equity REITs Index: An unmanaged free floating adjusted market capitalization weighted index that tracks the performance of all equity real estate investment trusts (REITs) currently listed on the New York Stock Exchange, the NYSE Amex Equities or the NASDAQ National Market List. Equity REITs include all tax-qualified REITs with more than 50 percent of total assets in qualifying real estate assets other than mortgages secured by real property. Please note that the index does not take into account any fees and expenses or any tax consequences of investing in the individual securities that it tracks and that individuals cannot invest directly in any index. Data about the performance of this index are prepared or obtained by Management and includes reinvestment of all income dividends and distributions. The Fund may invest in securities not included in the index. 6 Schedule of Investments Real Estate Securities Income Fund Inc. TOP TEN EQUITY HOLDINGS 1 Glimcher Realty Trust % 2 CBL & Associates Properties % 3 Lexington Realty Trust % 4 Macerich Co. % 5 NorthStar Realty Finance % 6 Starwood Property Trust % 7 HCP, Inc. % 8 Highwoods Properties % 9 Parkway Properties % 10 Digital Realty Trust % NUMBER OF SHARES VALUE† Common Stocks (81.1%) Apartments (8.3%) American Campus Communities $ AvalonBay Communities Essex Property Trust Mid-America Apartment Communities Commercial Financing (6.5%) Apollo Commercial Real Estate Finance Starwood Property Trust Diversified (6.5%) Digital Realty Trust Entertainment Properties Trust Health Care (14.1%) HCP, Inc. Health Care REIT LTC Properties OMEGA Healthcare Investors Ventas, Inc. Home Financing (2.5%) Annaly Capital Management Industrial (4.9%) EastGroup Properties ProLogis, Inc. Lodging (0.9%) RLJ Lodging Trust Mixed (2.2%) Liberty Property Trust $ Office (7.6%) Boston Properties Corporate Office Properties Trust Highwoods Properties Piedmont Office Realty Trust Real Estate Management & Development (2.9%) Brookfield Office Properties Regional Malls (9.5%) CBL & Associates Properties Macerich Co. Simon Property Group Westfield Group Self Storage (3.1%) Sovran Self Storage Shopping Centers (10.9%) Equity One Federal Realty Investment Trust Kimco Realty Regency Centers Tanger Factory Outlet Centers Urstadt Biddle Properties Timber (1.2%) Rayonier Inc. Total Common Stocks (Cost $162,067,490) See Notes to Schedule of Investments 7 Schedule of Investments Real Estate Securities Income Fund Inc. (cont'd) NUMBER OF SHARES VALUE† Preferred Stocks (55.4%) Apartments (1.9%) Apartment Investment & Management, Ser. T $ Apartment Investment & Management, Ser. U Commercial Financing (7.4%) iStar Financial, Ser. E iStar Financial, Ser. G iStar Financial, Ser. I NorthStar Realty Finance, Ser. B Diversified (9.7%) Cousins Properties, Ser. B DuPont Fabros Technology, Ser. A Lexington Realty Trust, Ser. B Health Care (1.3%) Health Care REIT, Ser. D Lodging (11.5%) Ashford Hospitality Trust, Ser. D Eagle Hospitality Properties, Ser. A * Hersha Hospitality Trust, Ser. A Hospitality Properties Trust,Ser. B Lasalle Hotel Properties, Ser. G Pebblebrook Hotel Trust, Ser. A Sunstone Hotel Investors, Ser. A Sunstone Hotel Investors, Ser. D Manufactured Homes (1.6%) American Land Lease, Ser. A Equity Lifestyle Properties, Ser. A Office (7.8%) Brandywine Realty Trust, Ser. D $ Highwoods Properties, Ser. A Parkway Properties, Ser. D SL Green Realty, Ser. D Regional Malls (12.4%) CBL & Associates Properties, Ser. D Glimcher Realty Trust, Ser. F Glimcher Realty Trust, Ser. G Taubman Centers, Ser. G Taubman Centers, Ser. H Shopping Centers (1.8%) Cedar Shopping Centers, Ser. A DDR Corp., Ser I Total Preferred Stocks (Cost $151,435,645) Short-Term Investments (2.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $6,966,593) Total Investments (139.2%) (Cost $320,469,728) ## Liabilities, less cash, receivables and other assets [(38.6%)] )ØØ Liquidation Value of Auction Market Preferred Shares [(0.6%)] ) Total Net Assets Applicable to Common Shareholders (100.0%) $ See Notes to Schedule of Investments 8 Notes to Schedule of Investments † In accordance with Accounting Standards Codification ("ASC") 820 "Fair Value Measurements and Disclosures" ("ASC 820"), all investments held by Neuberger Berman Real Estate Securities Income Fund Inc. (the "Fund") are carried at the value that Neuberger Berman Management LLC ("Management") believes the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Fund's investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Fund's investments in equity securities, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by the Fund at the NASDAQ Official Closing Price ("NOCP") provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the "inside" bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Fund's investments in interest rate swap contracts is determined by Management by obtaining valuations from independent pricing services which are based on multiple broker quotes (generally Level 2 inputs). The value of the Fund's investments in certain preferred stock is determined by Management by obtaining valuations from independent pricing services which are based on market information which may include benchmark yields, reported trades, broker/dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (generally Level 2 inputs). Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Investments in State Street Institutional Liquid Reserves Fund Institutional Class are valued using the fund's daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount the Fund might reasonably expect to receive on a current sale in an orderly transaction, the Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Fund's Board of Directors (the "Board") has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. See Notes to Financial Statements 9 Notes to Schedule of Investments (cont'd) The value of the Fund's investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. ("Interactive") to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that the Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Fund's investments as of October 31, 2011: Asset Valuation Inputs Level 1 Level 2 Level 3 Total Investments: Common Stocks Apartments $ — $— Commercial Financing — — Diversified — — Health Care — — Home Financing — — Industrial — — Lodging — — Mixed — — Office — — Real Estate Management & Development — — Regional Malls — Self Storage — — Shopping Centers — — Timber — — Total Common Stocks — Preferred Stocks Apartments — — Commercial Financing — — Diversified — — Health Care — — Lodging — — See Notes to Financial Statements 10 Notes to Schedule of Investments (cont'd) Level 1 Level 2 Level 3 Total Manufactured Homes $ $ — $— $ Office — Regional Malls — — Shopping Centers — — Total Preferred Stocks — Short-Term Investments — — Total Investments $ $ $— $ The Fund had no significant transfers between Levels 1 and 2 during the year ended October 31, 2011. Liability Valuation Inputs The following is a summary, categorized by Level, of inputs used to value the Fund's derivatives as of October 31, 2011: Level 1 Level 2 Level 3 Total Interest rate swap contracts $— ) $— ) ## At October 31, 2011, the cost of investments for U.S. federal income tax purposes was $321,746,392. Gross unrealized appreciation of investments was $50,737,380 and gross unrealized depreciation of investments was $14,549,419, resulting in net unrealized appreciation of $36,187,961 based on cost for U.S. federal income tax purposes. ØØ At October 31, 2011, the Fund had deposited $3,250,000 in a segregated account for interest rate swaps. * Security did not produce income during the last twelve months. See Notes to Financial Statements 11 Statement of Assets and Liabilities Neuberger Berman REAL ESTATE SECURITIES INCOME FUND October 31, 2011 Assets Investments in securities, at value* (Note A)—see Schedule of Investments: Unaffiliated issuers Deposits with brokers for open swap contracts (Note A-12) Dividends and interest receivable Receivable for securities sold Prepaid expenses and other assets Total Assets Liabilities Loans payable (Note A-9) Interest rate swaps, at value (Note A-12) Distributions payable—preferred shares Distributions payable—common shares Payable for securities purchased Payable to investment manager—net (Note B) Payable to administrator (Note B) Interest payable (Note A-9) Accrued expenses and other payables Total Liabilities Auction Market Preferred Shares Series A, B, C, D, E, F, G, & H at liquidation value 21,120 shares authorized, 57 shares issued and outstanding $.0001 par value; $25,000 liquidation value per share (Notes A-9 & A-10) Net Assets applicable to Common Shareholders at value Net Assets applicable to Common Shareholders consist of: Paid-in capital—common shares Undistributed net investment income (loss) Accumulated net realized gains (losses) on investments ) Net unrealized appreciation (depreciation) in value of investments Net Assets applicable to Common Shareholders at value Common Shares Outstanding ($.0001 par value; 999,978,880 shares authorized) Net Asset Value Per Common Share Outstanding *Cost of Investments: See Notes to Financial Statements 12 Statement of Operations Neuberger Berman REAL ESTATE SECURITIES INCOME FUND For the Year Ended October 31, 2011 Investment Income: Income (Note A): Dividend income—unaffiliated issuers Interest income—unaffiliated issuers Foreign taxes withheld ) Total income Expenses: Investment management fees (Note B) Administration fees (Note B) Auction agent fees (Note A-15) Audit fees Basic maintenance expense (Note A-15) Custodian fees (Note A) Insurance expense Legal fees Shareholder reports Stock exchange listing fees Stock transfer agent fees Interest expense (Note A-9) Directors' fees and expenses Tender offer fees (Notes A-10 & E) Miscellaneous Total expenses Investment management fees waived (Note B) ) Expenses reduced by custodian fee expense offset arrangement (Note A) ) Total net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) on Investments (Note A) Net realized gain (loss) on: Sales of investment securities of unaffiliated issuers Foreign currency ) Interest rate swap contracts ) Change in net unrealized appreciation (depreciation) in value of: Unaffiliated investment securities ) Interest rate swap contracts Net gain (loss) on investments Distributions to Preferred Shareholders ) Benefit to Common Shareholders from Tender Offer for Auction Market Preferred Shares (Note A-10) Net increase (decrease) in net assets applicable to Common Shareholders resulting from operations See Notes to Financial Statements 13 Statements of Changes in Net Assets Neuberger Berman REAL ESTATE SECURITIES INCOME FUND Year Ended October 31, 2011 Year Ended October 31, 2010 Increase (Decrease) in Net Assets Applicable to Common Shareholders: From Operations (Note A): Net investment income (loss) Net realized gain (loss) on investments Change in net unrealized appreciation (depreciation) of investments ) Distributions to Preferred Shareholders From (Note A-9): Net investment income ) ) Benefit to Common Shareholders from Tender Offer for Auction Market Preferred Shares (Note A-10) — Net increase (decrease) in net assets applicable to common shareholders resulting from operations Distributions to Common Shareholders From (Note A-7): Net investment income ) ) From Capital Share Transactions (Note D): Payments for shares redeemed in connection with common tender offers (Note E) ) ) Net Increase (Decrease) in Net Assets Applicable to Common Shareholders ) Net Assets Applicable to Common Shareholders: Beginning of year End of year Undistributed net investment income (loss) at end of year See Notes to Financial Statements 14 Statement of Cash Flows Neuberger Berman REAL ESTATE SECURITIES INCOME FUND For the Year Ended October 31, 2011 Increase (decrease) in cash: Cash flows from operating activities: Net increase in net assets applicable to Common Shareholders resulting from operations Adjustments to reconcile net increase in net assets applicable to Common Shareholders resulting from operations to net cash provided by operating activities: Changes in assets and liabilities: Purchase of investment securities ) Proceeds from disposition of investment securities Purchase/sale of short-term investment securities, net ) Decrease in net interest payable/receivable on interest rate swap contracts Decrease in dividends and interest receivable Decrease in prepaid expenses and other assets Increase in receivable for securities sold ) Decrease in deposits with brokers for open swap contracts Decrease in accumulated unpaid dividends on Preferred Shares ) Increase in payable for securities purchased Increase in interest payable Decrease in accrued expenses and other payables ) Unrealized depreciation on securities Unrealized appreciation on interest rate swap contracts ) Net realized gain from investments ) Net realized loss foreign currency Net realized loss from interest rate swaps contracts Net cash provided by operating activities Cash flows from financing activities: Cash distributions paid on Common Shares ) Payout for Common Shares redeemed via tender offers ) Benefit to Common Shareholders from Tender Offer for Auction Market Preferred Shares (Note A-10) ) Payout for Auction Market Preferred Shares redeemed via tender offers ) Cash receipts from loan Net cash used in financing activities ) Net increase (decrease) in cash 0 Cash: Beginning balance 0 Ending balance $0 Supplemental disclosure Cash paid for interest See Notes to Financial Statements 15 Notes to Financial Statements Real Estate Securities Income Fund Inc. Note A—Summary of Significant Accounting Policies: 1 General: The Fund was organized as a Maryland corporation on August 28, 2003 as a non-diversified, closed-end management investment company under the Investment Company Act of 1940, as amended (the "1940 Act"). The Board may classify or re-classify any unissued shares of capital stock into one or more classes of preferred stock without the approval of shareholders. The preparation of financial statements in accordance with U.S. generally accepted accounting principles ("GAAP") requires Management to make estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. 2 Portfolio valuation: Investment securities are valued as indicated in the notes following the Schedule of Investments. 3 Foreign currency translation: The accounting records of the Fund are maintained in U.S. dollars. Foreign currency amounts are translated into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time, to determine the value of investments, other assets and liabilities. Purchase and sale prices of securities, and income and expenses, are translated into U.S. dollars at the prevailing rate of exchange on the respective dates of such transactions. Net unrealized foreign currency gain (loss), if any, arises from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in exchange rates and is stated separately in the Statement of Operations. 4 Securities transactions and investment income: Securities transactions are recorded on trade date for financial reporting purposes. Dividend income is recorded on the ex-dividend date. Non-cash dividends included in dividend income, if any, are recorded at the fair market value of the securities received. Interest income, including accretion of original issue discount, where applicable, and accretion of discount on short-term investments, if any, is recorded on the accrual basis. Realized gains and losses from securities transactions and foreign currency transactions, if any, are recorded on the basis of identified cost and stated separately in the Statement of Operations. Included in net realized gain (loss) on investments are proceeds from the settlements of class action litigation in which the Fund participated as a class member. The amount of such proceeds for the year ended October 31, 2011 was $593,420. 5 Income tax information: It is the policy of the Fund to continue to qualify as a regulated investment company by complying with the requirements of the U.S. Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its earnings to its shareholders. To the extent the Fund distributes substantially all of its earnings to shareholders, no federal income or excise tax provision is required. The Fund has adopted the provisions of ASC 740 "Income Taxes" ("ASC 740"). ASC 740 sets forth a minimum threshold for financial statement recognition of a tax position taken, or expected to be taken, in a tax return. The Fund recognizes interest and penalties, if any, related to unrecognized tax positions as an income tax expense in the Statement of Operations. The Fund is subject to examination by U.S. federal and state tax authorities for returns filed for the prior three fiscal years 2008 - 2010. As of October 31, 2011, the Fund did not have any unrecognized tax positions. Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. These differences are primarily due to differing treatments of income and gains on various investment securities held by the Fund, timing differences and differing characterization of distributions made by the Fund as a whole. 16 As determined on October 31, 2011, permanent differences resulting primarily from different book and tax accounting for income recognized on interest rate swaps, non-deductible restructuring costs, foreign currency gains and losses, distributions in excess of current earnings and the characterization of distributions from real estate investment trusts ("REITs") were reclassified at fiscal year-end. These reclassifications had no effect on net income, net asset value ("NAV") applicable to common shareholders or NAV per common share of the Fund. The tax character of distributions paid during the years ended October 31, 2011 and October 31, 2010 were as follows: Distributions Paid From: Ordinary Income Long-Term Capital Gain Tax Return of Capital Total $— $— $— $— As of October 31, 2011, the components of distributable earnings (accumulated losses) on a U.S. Federal income tax basis were as follows: Undistributed Ordinary Income Undistributed Long-Term Gain Unrealized Appreciation (Depreciation) Loss Carryforwards and Deferrals Total $— $— $(437,970,247 ) $(404,398,092 ) The differences between book basis and tax basis distributable earnings are attributable primarily to timing differences of distribution payments, timing differences of wash sales, capital loss carryforwards, passive foreign investment company un-reversed inclusions and accrued swap income not recognized on interest rate swaps. To the extent the Fund's net realized capital gains, if any, can be offset by capital loss carryforwards, it is the policy of the Fund not to distribute such gains. As determined at October 31, 2011, the Fund had unused capital loss carryforwards available for federal income tax purposes to offset net realized capital gains, if any, as follows: Expiring in: During the year ended October 31, 2011, the Fund utilized capital loss carryforwards of $8,718,178. On December 22, 2010, the Regulated Investment Company ("RIC") Modernization Act of 2010 (the "Act") was enacted. The Act modernizes several of the federal income and excise tax provisions related to RICs, and, with certain exceptions, is effective for taxable years beginning after December 22, 2010. Among the changes made are changes to the capital loss carryforward rules allowing for RICs to carry forward capital losses indefinitely and to retain the character of capital loss carryforwards as short-term or long-term. Rules in effect previously limited the carryforward period to eight years and all carryforwards were considered short-term in character. Capital loss carryforwards generated in taxable years beginning after the effective date of the Act must be fully used before capital loss carryforwards generated in taxable years prior to the effective date of the Act; therefore, under certain circumstances, capital loss carryforwards available as of the report date, if any, may expire unused. 6 Foreign taxes: Foreign taxes withheld represent amounts withheld by foreign tax authorities, net of refunds recoverable. 7 Distributions to common shareholders: The Fund earns income, net of expenses, daily on its investments. It is the policy of the Fund to declare and pay monthly distributions to common shareholders. The Fund has adopted a policy to pay common shareholders a stable monthly distribution. The Fund's ability to satisfy its policy will depend on a number of factors, including the stability of income received from its investments, the availability of 17 capital gains, distributions paid on preferred shares, interest paid on any borrowings and the level of Fund expenses. In an effort to maintain a stable distribution amount, the Fund may pay distributions consisting of net investment income, realized gains and paid-in capital. There is no assurance that the Fund will always be able to pay distributions of a particular size, or that distributions will consist solely of net investment income and realized capital gains. The composition of the Fund's distributions for the calendar year 2011 will be reported to Fund shareholders on IRS Form 1099DIV. The Fund may pay distributions in excess of those required by its stable distribution policy to avoid excise tax or to satisfy the requirements of Subchapter M of the Internal Revenue Code. Distributions to common shareholders are recorded on the ex-date. Net realized capital gains, if any, will be offset to the extent of any available capital loss carryforwards. Any such offset will not reduce the level of the stable monthly distribution paid by the Fund. Distributions to preferred shareholders are accrued and determined as described in Note A-9. The Fund invests a significant portion of its assets in securities issued by real estate companies, including REITs. The distributions the Fund receives from REITs are generally composed of income, capital gains, and/or return of REIT capital, but the REITs do not report this information to the Fund until the following calendar year. At October 31, 2011, the Fund estimated these amounts within the financial statements since the information is not available from the REITs until after the Fund's fiscal year-end. For the year ended October 31, 2011, the character of distributions paid to shareholders disclosed within the Statements of Changes in Net Assets is based on estimates made at that time. All estimates are based upon REIT information sources available to the Fund together with actual IRS Forms 1099DIV received to date. Based on past experience, it is possible that a portion of the Fund's distributions during the current fiscal year will be considered tax return of capital but the actual amount of the tax return of capital, if any, is not determinable until after the Fund's fiscal year-end. After calendar year-end, when the Fund learns the nature of the distributions paid by REITs during that year, distributions previously identified as income are often re-characterized as return of capital and/or capital gain. After all applicable REITs have informed the Fund of the actual breakdown of distributions paid to the Fund during its fiscal year, estimates previously recorded are adjusted on the books of the Fund to reflect actual results. As a result, the composition of the Fund's distributions as reported herein may differ from the final composition determined after calendar year-end and reported to Fund shareholders on IRS Form 1099DIV. On October 31, 2011, the Fund declared a monthly distribution to common shareholders in the amount of $0.02 per share, payable on November 30, 2011 to shareholders of record on November 15, 2011, with an ex-date of November 10, 2011. Subsequent to October 31, 2011, the Fund declared a monthly distribution to common shareholders in the amount of $0.02 per share, payable on December 30, 2011 to shareholders of record on December 15, 2011, with an ex-date of December 13, 2011. 8 Expense allocation: Certain expenses are applicable to multiple funds. Expenses directly attributable to the Fund are charged to the Fund. Expenses borne by the complex of related investment companies, which includes open-end and closed-end investment companies for which Management serves as investment manager, that are not directly attributable to a particular investment company (e.g., the Fund) are allocated among the Fund and the other investment companies in the complex or series thereof on the basis of relative net assets, except where a more appropriate allocation of expenses to each of the investment companies in the complex or series thereof can otherwise be made fairly. 9 Financial leverage: On December 10, 2003, the Fund re-classified 12,000 unissued shares of capital stock as Series A Auction Market Preferred Shares, Series B Auction Market Preferred Shares, Series C Auction Market Preferred Shares and Series D Auction Market Preferred Shares ("AMPS"). On January 27, 2004, the Fund issued 2,450 Series A AMPS, 2,450 Series B AMPS, 2,450 Series C AMPS and 2,450 Series D AMPS. On March 7, 2008, Neuberger Berman Realty Income Fund Inc. merged with and into the Fund. In connection with the reorganization, the Fund renamed its Series B AMPS, Series C AMPS and Series D AMPS as Series C AMPS, Series G AMPS and Series H AMPS, respectively. In addition, the Fund re-classified 9,120 unissued shares of capital stock as Series B AMPS, Series D AMPS, Series E AMPS, and Series F AMPS and issued 2,280 Series B AMPS, 18 2,280 Series D AMPS, 2,280 Series E AMPS, and 2,280 Series F AMPS. All AMPS have a liquidation preference of $25,000 per share plus any accumulated unpaid distributions, whether or not earned or declared by the Fund, but excluding interest thereon ("Liquidation Value"). Since February 2008, the market for auction rate preferred securities has experienced an unprecedented number of failed auctions. In most of the Fund's regularly scheduled auctions, more AMPS were submitted for sale than there were offers to buy. This meant that these auctions "failed to clear," and that preferred shareholders who wanted to sell their AMPS in these auctions were unable to do so. When a failed auction of AMPS occurs, the distribution rate for AMPS resets to a maximum rate, which is the greater of 125% of the base rate or 125 basis points plus the base rate (the base rate is the LIBOR Rate for the period most closely approximating the applicable AMPS series' distribution period).
